UNPUBLISHED ORDER
Not to be cited per Circuit Rule 53

aam'tm étateg Qtnurt of Qppealz

for the gawmtb QEitcul't
thitagu, Sillinm's 60604

Submitted August 17, 2006*
Decided August 24, 2006

Before

Hon. RICHARD A. POSNER, Circuit Judge
Hon. ILANA DIAMOND ROVNER, Circuit Judge

Hon. TERENCE T. EVANS, Circuit Judge

No. 05-3450
QUINSHELA BROWN, Appeal from the United States
Plaintiff-Appellant, District Court for the Northern
District of Illinois, Eastern Division
V.
No. 01 C 9340
CHICAGO TRANSIT AUTHORITY
RETIREMENT PLAN, Blanche M. Manning,
Defendant-Appellee. Judge.
O R D E R

Quinshela Brown, a former bus driver for the Chicago Transit Authority,
brought this action alleging that the CTA’s Retirement Plan illegally reduced her
pension benefits after she filed several lawsuits against the CTA due to her
discharge. The district court initially dismissed Brown’s suit in its entirety for

* This successive appeal has been submitted to the same panel that heard
the original appeal. See Operating Procedure 6(b). After examination of the briefs
and the record, we have concluded that oral argument is unnecessary. Thus the
appeal is submitted on the briefs and the record. See Fed. R. App. P. 34(a)(2).

No. 05—3450 Page 2

failure to state a claim. On appeal we concluded that Brown had adequately
pleaded a First Amendment retaliation claim against the Plan and remanded for
further proceedings. Brown v. Chi. Transit Auth. Pension Bd., 86 Fed. Appx. 196
(7th Cir. 2004) (unpublished order). In a well-reasoned decision, the district court
subsequently granted summary judgment in favor of the Plan.

On appeal Brown challenges the grant of summary judgment, renewing for
the most part the arguments she presented to the district court. But our de novo
review of the record reveals no err by the district court. See Pepper v. Vill. of Oak
Park, 480 F.3d 805, 808 (7th Cir. 2005) (instructing that we must review district
court’s grant of summary judgment de novo, viewing all facts and inferences in non-
movant’s favor). Accordingly, we AFFIRM for the reasons given by the district court
in its memorandum and order dated July 22, 2005.

Case 1:01~cv—09340 Document 111 Filed 07/22/2005 Page 9 of 12

she would have had if she had not received a refund. Thus, Brown’s reading of§ 3.7(3) is
incorrect.

The court also notes that much of Brown’s response memorandum is taken up by her
argument that the three letters sent by the Plan to Brown regarding the withdrawn contributions
are inadmissible. This argument is irrelevant as Brown has not pointed to any portion of the Plan
which states that the Plan’s provisions regarding withdrawn contributions are only effective if the
Plan repeatedly reminds participants of the existence of those provisions.

In any event, Brown’s claim that the letters are inadmissible hearsay because they are
supported by the testimony of Tim Collins, who did not write them, is wrong. Under the Federal
Rules of Evidence, documentation of events “made at or near the time by, or ﬁom information
transmitted by, a person with knowledge, if kept in the course of that regularly conducted
business activity” is admissible if a qualiﬁed witness testifies that the document was made in the
regular course of business. Fed. R. Evid. 803(6). A witness is “qualified” if he understands his
company’s record—keeping system, regardless of whether he personally participated in the
document’s creation. See United States v. Muhammad, 928 F.2d 1461, 1469 (7th Cir. 1991).

Collins’ testimony was based upon documents in Brown’s ﬁle, and the record shows that
these documents were “maintained in the ordinary course of business by the CTA Retirement
Plan." Collins Aff. at ﬁll. The business records rule does not require the Plan to locate the
person who wrote and/or sent the letters to present the letters to the court. See United States v.
Muhammad, 928 F.2d at 1469. Moreover, Brown offers no concrete evidence suggesting that
the letters are untrustworthy. See Coates v. Johnson & Johnson, 756 F.2d 524, 549 (7th Cir.

1985) (the business records exception is intended to permit the admission of records maintained

-9-

Case 1:01-cv—09340 Document 111 Filed 07/22/2005 Page 10 of 12

in the regular course of business unless the source of information or the method of preparation
indicate a lack of trustworthiness).

Instead, she asserts that she does not recall seeing the letters before they were produced in
connection with litigation. Brown’s inability to remember the letters is not enough to create a
disputed issue of material fact as to the letters’ authenticity. See F ogle v. Williams
Chevrolet/GEO, Inc. on Bank One Wisconsin, N0. 00 C 50227, 2002 WL 1433736 at *1 (ND.
111. Jul. 2, 2002) (failure to recall signing a document does not invalidate the validity or effect of
the document); see also Rocket v. Marten Transport Ltd, No. 99 C 3957, 2001 WL 1155256 at
*6 (N .D. Ill. Sept. 28, 2001) (the plaintiff s inability to recall instances of misconduct did not
create a genuine issue of material fact sufﬁcient to defeat a motion for summary judgment).
Accordingly, Collin’s testimony is admissible.

The court also rejects Brown’s contention that the settlement agreement executed when
she was reinstated in 1983 somehow obviated her need to comply with the Plan’s provisions
regarding the repayment of withdrawn pension contributions. The Plan is unambiguous: Brown
was reinstated with full seniority under § 3.7(3), and under § 15.2(1), an employee who is
reinstated pursuant to § 3.7(3) must repay withdrawn pension contributions to retain the same
rights under the Plan that she would have had if she had not received a refund. Moreover, the
settlement agreement does not contain any language which supports Brown’s position. In
addition, the November 4, 1983, notice bearing Brown’s signature, which is properly before the
court, was executed after the Settlement Agreement and speciﬁcally acknowledges that Brown
was informed ofher obligation to refund the Plan in the amount of $5,] 34.04 by November 13,

1983 to maintain her pension seniority date of May 27, 1975.

-10-

Case 1:01-cv—09340 Document 111 Filed 07/22/2005 Page 11 of 12

The only evidence that Brown has to the contrary is her own statement that an unspeciﬁed
person told her at an unspeciﬁed time and place unspeciﬁed words to the effect that she did not
have to repay the withdrawn pension contributions. To defeat a motion for summary judgment,
however, the nonmoving party must produce “evidence of evidentiary quality.” Winskunas v.
Birnbaum, 23 F.3d 1264, 1267-68 (7th Cir. 1994). Evidence satisﬁes this standard if it would be
admissible at trial. Id., citing Celotex Corp. v. Catrett, 477 US. 317, 324 (1986). A proper
foundation for a conversation must include information as to when and where the conversation
occurred, who was present, and who said what to whom. See, e.g., Honk v. Village of Oak Lawn,
No. 86 C 139, 1987 WL 7498 *2 (ND. Ill. Feb. 26, 1987), citing Mauet, Fundamentals ofTrial
Techniques 123 (1980). Because Brown’s testimony does not meet this standard, it is
inadmissible and thus is irrelevant for summary judgment purposes.

C. Punitive Damages

Brown admits that she is not currently entitled to either “normal” or “earlyfa retirement
beneﬁts, and thus concedes that she has not presently suffered any damages. She nevertheless
asserts that the Plan is liable for punitive damages based on its retaliatory calculation of her
future retirement beneﬁts under § 3.7(3). It is true that punitive damages are recoverable under
§ 1983 even in the absence of actual damages if the defendant’s conduct was “motivated by evil
intent or involv[ed] reckless or callous indifference to the federally—protected rights of others.”
Siebert v. Severino, 256 F.3d 648, 655 (7th Cir. 2001) (internal citations omitted). The Plan
clearly did not act based on this type of animus given that it correctly calculated Brown’s

beneﬁts. Cf. Donahue v. Staunton, 471 F.2d 475, 483 (7th Cir. 1972) (awarding damages Where

-11-

Case 1:01—cv—09340 Document 111 Filed 07/22/2005 Page 12 of 12

the plaintiff prevailed on the merits of her ﬁrst amendment claim). Accordingly, Brown is not
entitled to punitive damages.
111. Conclusion

For the foregoing reasons, the defendants’ motion for summaryjudgment [101—1] is

granted. The clerk is directed to enter a Rule 58 judgment and to terminate this case.

 

DATE: July 22, 2005 2%ch M 

Blanche M. Manning
United States District Judge

_12_

Case 1:01-cv—09340 Document 111 Filed 07/22/2005 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

QUINSHELA BROWN,
Plaintiff,

V. 01 C 9340

CHICAGO TRANSIT AUTHORITY

RETIREMENT PLAN,
Defendant.

VVVVVVV

MEMORANDUM AND ORDER

Plaintiff Quinshela Brown claims that defendant Chicago Transit Authority Retirement
Plan retaliated against her in violation of 42 U.S.C. § 1983 by illegally modifying her pension
beneﬁts after she filed multiple lawsuits again st her union and her former employer, the Chicago
Transit Authority, regarding her discharge. The CTA Retirement Plan seeks summary judgment
pursuant to Fed. R. Civ. P. 56. For the following reasons, the CTA Retirement Plan’s motion is
granted.
1. Background

The following facts are undisputed unless otherwise noted.

A. Brown’s Employment History with the CTA

Quinshela Brown was born on December 11, 1945. The CTA initially hired her as a bus
operator on May 27, 1975. Between 1975 and 1981, pursuant to the terms of the Retirement Plan
for Chicago Transit Authority Employees (“the Plan”), Brown contributed a portion of her wages
toward her CTA pension. On March 17, 1981, Brown was separated from her employment with
the CTA. Brown subsequently instituted a grievance related to her separation. The parties

settled and the CTA reinstated Brown to her position as a bus operator on August 15, 1983. The

Case 1:01—cv-09340 Document 111 Filed 07/22/2005 Page 2 of 12

settlement agreement provided, in relevant part, that “. . . . the CTA will reinstate Quinshela
Brown to the position of bus operator with full seniority.” Brown again separated
from her employment with the CTA on or about July 22, 1996.
B. The CTA Retirement Plan
1. Normal Retirement
Pursuant to § 9.1 of the Plan, “the normal retirement date shall be the ﬁrst day of
the month following the employee’s sixty—ﬁfth (65th) birthday.” When Brown separated from
the CTA on July 22, 1996, she was 50 years old so she did not qualify for “nonnal retirement”
under § 9.1 ofthe Plan.
2. Early Retirement
Section 10 of the Plan addresses “early retirement” and provides that:

Any employee in good standing may retire voluntarily on or after January 1, 1984 and
after [s]he:

(3) Has attained the age of ﬁfty—ﬁve (55) years and shall have been employed for at
least (3) years of continuous service, or

(b) Has completed twenty—ﬁve years or more of continuous service.

Whereupon said retired employee shall receive an old-age retirement allowance for life
reduced in accordance with Paragraph 10.2.

When Brown left the CTA on July 22, 1996, she had neither achieved the age of 55 nor
had she completed twenty-ﬁve years or more of continuous service with the CTA. Thus, she did

not qualify for “early retirement” as of July 22, 1996. See Plan at § 10.1.

Case 1:01—cv—09340 Document 111 Filed 07/22/2005 Page 3 of 12

3. Deferred Vested Old-Age Retirement Allowance

CTA employees who are not eligible for “early retirement” or “normal retirement” may
nevertheless be eligible for a Deferred Vested Old-Age Retirement Allowance (“deferred
retirement”) if they become separated from the service of the CTA (other than by death) on or
after January 1, 1974, have completed ten or more years of continuous service, and are not
otherwise eligible for a retirement allowance. Plan at § 1 1.1. To receive deferred retirement
beneﬁts, an eligible employee must “elect not to receive the refund of [her] contributions [to the
Plan], with interest,” must make this election “in writing on a properly executed form provided
for that purpose and ﬁled with the Committee,” and must ﬁle her application for deferred
retirement beneﬁts not earlier than ninety days prior to the former employee’s sixty-ﬁfth
birthday. Plan at §§ 11.2 &1 l.4. Brown will become eligible for the deferred retirement beneﬁt
on her sixty—ﬁfth birthday (December 1 1, 2010).

4. Refund of Pension Contributions

Pursuant to the Plan, former CTA employees may also request a total refund of all
pension contributions. Plan at § 15.2 (“Contributions made from and after the effective date of
the Plan by any employee who becomes separated from the service of the CTA . . . . shall be
refunded with interest at the rate hereinafter speciﬁed, less beneﬁts received under the Plan”).
An employee who elects to receive a whole or partial refund “shall be entitled to no further
rights, beneﬁts or allowances” under the Plan unless she “returns to work after service . . . . or is
reinstated . . . . and remits to the CTA for payment into the Fund the amount previously refunded

to [her].” Id. If that occurs, she “shall have the same rights under the Plan that [s]he would have

had if [s]he had not received the refund.” Id.

Case 1:01—cv—09340 Document 111 Filed 07/22/2005 Page 4 of 12

5. Continuous Service Provision

The Plan also provides that an employee who is terminated does not have a break in
service if she is reinstated within three years after the date of her termination “in the job
classiﬁcation occupied at the date of such termination, with seniority rights.” Plan at §3.7(3).
However, if an employee received a refund of her pension contributions and then was reinstated,
she must repay the amount previously refunded to her to have the same rights under the Plan that
she would have had if she had not received a refund. Plan at § 15.2(1).

C. Brown’s Pension Beneﬁts

Immediately after her temiination in March of 1981 and pursuant to § 15.2 of the Plan,
Brown requested a refund of her pension contributions from May 27, 1975 to March 17, 1981,
and the Plan sent Brown a check in the amount of $5,134.04 (Brown’s pension contributions plus
interest). Brown did not refund the $5,134.04 to the Plan after her reinstatement on August 15,
1983.I

According to the Plan, on November 3, 1983, it mailed Brown a letter conﬁrming that
after her reinstatement, she had not ﬁled any paperwork indicating that she wanted to pay back
the retirement beneﬁts that had been refunded to her. The Plan also asserts that the letter advised
Brown that she needed to pay back the withdrawn pension contributions within ninety days to
retain her original pension seniority date. On the other hand, Brown contends that she did not

receive the Plan’s letter in 1983 and did not know about the 90—day deadline. She also claims

' Brown has never sought a refund of the pension contributions from August 15, 1983 to
July 22, 1996 (1'.e., from the date of her reinstatement to the date of her second separation from
the CTA).

-4-

Case 1:01—Cv—09340 Document 111 Filed 07/22/2005 Page 5 of 12

that she saw the letter for the ﬁrst time at some point between 2000 and 2002, when it was
produced in discovery.

The Plan contends that two days after it sent the November 3rd letter which Brown says
she did not receive, Brown signed a form acknowledging that she was unable to immediately
reimburse the refunded retirement beneﬁts. The form also acknowledges Brown’s receipt of a
copy of Section 15.2 of the Plan (which contains provisions regarding the impact of an
employee’s failure to repay refunded beneﬁts). Brown claims that she does not recall signing the
form and asserts that the ﬁrst time she ever saw the form was at some point during the pendency
of an unrelated case she had ﬁled against the CTA. At her deposition, Brown testiﬁed that her
name was written on the form, but that there was no reason for her to have signed any statement
regarding repayment of the pension contributions because the settlement agreement related to her
reinstatement restored her to full seniority without the need to repay the contributions.

The Plan contends that it sent a second letter to Brown on November 17, 1983, notifying
her that she had until November 23, 1983, to remit the pension refund back to the Plan to retain
her original seniority rights. At her deposition, Brown alleged that she was never informed that if
she failed to repay the $5,134.04 pension refund, her pension seniority date would be calculated
from August 15, 1983. She also reiterated her belief that the settlement agreement spoke for
itself and supported her position that she had full seniority regardless of whether she remitted the
refund or not.

The Plan also contends that it sent Brown a third letter on December 20, 1983, informing
Brown that her new pension seniority date was August 15, 1983. At her deposition, the Plan’s

attorney showed this letter to Brown, who asserted that she was seeing it for the ﬁrst time.

-5-

Case 1:01-cv-09340 Document 111 Filed 07/22/2005 Page 6 of 12

The Plan and Brown thus have a fundamental disagreement as to whether the Plan sent,
and Brown received, the three letters regarding the impact of Brown’s failure to pay back her
pension refund on her pension seniority date. As noted above, Brown contends that she did not
receive the letters in a timely fashion. The Plan has submitted an afﬁdavit from Tom Collins,
who is the current Deputy Director for the Plan. Collins was not employed by the Plan in 1983
and thus had no involvement with drafting or mailing any of the correspondence allegedly sent to
Brown. Collins has no independent knowledge of any of the letters besides the fact that they
exist in Brown’s ﬁle.

Over the years, Brown ﬁled a number of lawsuits against the CTA. In this action, Brown
claims that the Plan retaliated against her by modifying her pension beneﬁts in response to the
ﬁling of the actions against the CTA. In response, the Plan argues that it accurately calculated
Brown’s pension and that she is not entitled to any beneﬁts until she turns sixty—ﬁve.

H. DISCUSSION

A. Standard of Review on a Motion for Summary Judgment

Summary judgment is proper when the “pleadings, depositions, answer to interrogatories,
and admissions on ﬁle, together with the afﬁdavits, if any, show that there is no genuine issue of
any material fact.” Federal Rules of Civil Procedure 56(0); Celotex Corp v. Catrett, 477 US.
317, 322 (1986). “The evidence of the non-movant is to be believed, and all justiﬁable
inferences are to be drawn in his favor.” Valenti v. Qualex, Inc, 970 F.2d 363, 365 (7th Cir.
1992). Further, a court should grant summary judgment only when the record shows that a

reasonable jury could not ﬁnd for the nonmoving party. Id.

Case 1:01-cv—09340 Document 111 Filed 07/22/2005 Page 7 of 12

B. Brown’s First Amendment Claim Under § 1983

Brown argues that the Plan retaliated against her and thus violated her First Amendment
rights by illegally modifying her pension beneﬁts after she ﬁled several lawsuits against the CTA
regarding her discharge and the CTA’s alleged discrimination against her based on her gender.
To establish a 42 U.S.C. § 1983 claim based on retaliation for exercising a First Amendment
right, Brown must prove that: (1) her speech was constitutionally protected, and (2) the Plan
retaliated against her because of that speech. Kyle v. Morton High School, 144 F.3d 448, 454
(7th Cir. 1998). Here, Brown cannot satisfy either prong.

To establish that her speech was constitutionally protected, Brown’s speech must touch
on matters of public concern. See Lashbrook v. Oerlt/itz, 65 F.3d 1339, 1350 (7th Cir. 1995). A

dispute between an employer and employee is not necessarily a matter of public concern,
especially where the employee’s complaint is entirely personal in nature. Id. To determine if
speech is public or private, the court considers whether an employee is “complaining about
matters private to himself, such as whether he was being paid enough or was given deserved
promotions, as compared to an employee who is engaged in whistle blowing or otherwise going
public with matters in which the public might be expected to take an interest .” See Eberhardt v.
O’Malley, 17 F.3d 1023, 1026 (7th Cir. 1994).

Here, Brown has failed to point to any evidence showing that her previous lawsuits
addressed matters of public concern. In remanding this case, the Seventh Circuit noted that
Brown’s “garden variety” employment suits did not merit ﬁrst amendment protection. Brown v.

Chi. Transit/luthority Pension Bd., No. 03—1079 (7th Cir. Jan. 12, 2004) (unpublished order). It

also observed, however, that Brown’s sex discrimination suit might potentially be protected

-7-

Case 1:01-cv—09340 Document 111 Filed 07/22/2005 Page 8 of 12

speech. See id. Despite this broad hint, Brown’s response to the Plan’s summary judgment
motion wholly fails to point to any details regarding her sex discrimination suit or to discuss this
issue. The court thus ﬁnds that she has failed to create a triable question of fact as to whether her
sex discrimination case was protected speech.

Brown has also failed to show that the Plan took any adverse action with respect to her
retirement beneﬁts, let alone that it took adverse action to retaliate against her because of her
speech. Brown argues that her pension seniority date should be set at May 27, 1975 (the date that
the CTA initially hired her). The record shows, however, that Brown’s pension seniority date
was August 15, 1983 (the date of her reinstatement) because she failed to repay the contributions
that she had withdrawn prior to her reinstatement.

This is the case despite Brown’s contention that under § 3.7(3), she was not required to
pay back the pension contributions in order to take advantage of the May 27, 1975, date. As
noted above, the Plan provides that if “an employee who received a refund returns to work after
service with the terms of Paragraph 3.7(2) or is reinstated within the terms of Paragraph 3.7(3)
and remits to the Authority for payment into the Fund the amount previously refunded to him . . .
shall have the same rights under the Plan that he would have had if he had not received the
refund.” Plan at § 15.2(1).

Brown was reinstated under § 3.7(3) with “ﬁlil seniority.” See Plan at § 3.7(3) (an
employee who is terminated does not have a break in service if she is reinstated within three
years after the date of her termination “in the job classiﬁcation occupied at the date of such
termination, with seniority rights”). Under § 15.2(1), an employee who is reinstated pursuant to

§ 3.7(3) must repay withdrawn pension contributions to retain the same rights under the Plan that

-8-